UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7678



TYRONE HIAWATHA LEE,

                                             Petitioner - Appellant,

          versus

RON ANGELONE; ATTORNEY GENERAL OF THE COMMON-
WEALTH OF VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-94-533-R)


Submitted:   January 11, 1996             Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Tyrone Hiawatha Lee, Appellant Pro Se.       Katherine P. Baldwin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Lee v. Angelone, No. CA-94-533-R (W.D. Va. Sept. 22, 1995). We deny
Appellant's motion for appointment of counsel and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2